Case 1:19-mj-00169-B Document 1-1 Filed 11/05/19 Page1of20 PagelD#: 27

Case 1:19-mj-00169-B *SEALED* Document 1*SEALED* Filed 11/05/19 Page 1 of 20
PagelD #: 1

ALSD Local 106 (Rew 07/13) Appheauion fora Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Southern District of Alabama

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

A Black Motorola Phone Model XT1929-17 IMEI:
355550094976516, In The Custody of the Mobile
Division, Federal Bureau of Investigation

APPLICATION FOR A SEARCH WARRANT

Case No, my 1G-CO1MN-&

eee eS

1, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property identifi: the person or deseribe the

"A Black Rictorola Bhone Model Xt'1929-17 IMEI: 355550094976516, In The Custody of the Mobile Division, Federal
Bureau of Investigation

located in the Southern District of Alabama . there is now concealed fidentfi the
person or describe the praperty to be seized):

See Attachment B, incoporated herein from Affidavit

The basis for the search under Fed, R. Crim. P. 41 (c) is icheck ane ar more):
evidence of a crime;
& contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;

(J a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Cade Section Offense Description
21 USC § 875(c) Interstate Transmission of Threat to Injure
18 USC § 922(g)(3) Unlawful User in Possession of a Firearm

The application is based on these facts:

See attached Affidavit

Continued on the attached sheet.
1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

xe. MI VW

Applicant's: signature

SA Lisa M. Reiter, FBI

Proved name and title

Sworn to before me and attestation acknowledged pursuant to FRCP 4,1(b)(2).
, 14
Date: vverbe 5, Bol /

City and state: Mobile, Alabama Sonja F. Bivins, United States Magistrate Judge

Printed name and title

 
Case 1:19-mj-00169-B Document 1-1 Filed 11/05/19 Page 2of20 PagelD#: 28

Case 1:19-mj-00169-B *SEALED* Document 1*SEALED* Filed 11/05/19 Page 2 of 20
PagelD #: 2

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
Lisa M. Reiter, a Special Agent (SA) with the Federal Bureau of Investigation (“FBI”),

being duly sworn, deposes and states:
INTRODUCTION AND AGENT BACKGROUND

I. | make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property—an
electronic device—which is currently in law enforcement possession, and the extraction from

that property of electronically stored information described in Attachment B.

2, }am a Special Agent with the Federal Bureau of Investigation. | am a law
enforcement officer of the United States who is empowered by law to conduct investigations of
and to make arrests for offenses against the United States. [ have been employed by the FBI for
17 years. During my tenure with the FBI, | have been assigned investigations dealing with white
collar crime, money laundering, drug trafficking organizations, violent strect gangs, and violent
crimes. Through my training, education and experience. | have become familiar with the manner
in which offenders communicate using e-mail, social media, and the internet to plan, discuss, and

carry out violent crimes.

ds This memorandum is submitted as part of my sworn application for search
authorization, it contains information necessary to support probable cause for the application. It
is not intended to include all facts or matters observed by me or known by the Government. | am
one of the Special Agents investigating the matters referenced in this affidavit. The information

provided is based on my personal knowledge and observations made during the course of this
Case 1:19-mj-00169-B Document 1-1 Filed 11/05/19 Page 3of20 PagelD #: 29

Case 1:19-mj-00169-B *SEALED* Document 1*SEALED* Filed 11/05/19 Page 3 of 20
PagelD #: 3

investigation; information conveyed to me by other law enforcement and Government officials:
and my review of records and documents obtained during the investigation. The articles to be
searched are the personal cellular telephone of THOMAS MATTHEW McVICKER,

4, The forensic search for threatening communications and drug user in possession
ofa firearm will be limited to that of McVICKER’s personal cellular telephone. a black
Motorola phone with a black case, IMEI: 355500949765 16, which was seized by Indiana State
Police on August 16, 2019 while arresting McVICKER for transmitting in interstate commerce
messages from various locations within the United States to Fairhope, AL that contain clear
threats to conduct a mass shooting and suicide, in violation of Title 18 § 875(c). The search will
include any and all information stored locally on the device, including but not limited to the
locally stored content of any iCloud, Google Drive, DropBox, SkyDrive, or other similar storage
type accounts: and any and all social messaging type accounts, including but not limited to, Say
Hi, Tor, Kik, SnapChat, Google Hangout, Cupid's Chat, Voxer, Instagram, Pinterest and
Facebook Messenger, and any search terms run through web browsers, including but not limited
to Google, Bing, and Yahoo; and any and all gaming accounts and data related to gaming
consoles. This member is not the subject of a previous search application. Nighttime service is
not requested,

IDENTIFICATION OF THE DEVICES TO BE EXAMINED
3 The property to be searched is the following (hereafter referred to as device):
Type: Cell Phone

Make: Motorola

Model: X1T1929-17
Case 1:19-mj-00169-B Document 1-1 Filed 11/05/19 Page 4of20 PagelD #: 30

Case 1:19-mj-00169-B *SEALED* Document 1*SEALED* Filed 11/05/19 Page 4 of 20
PagelD #: 4

IMEI: 3555500949765 16
[his device is currently located at the Evidence Control Room of the Mobile Division of the
Federal Bureau of Investigation (hereafter FBI), 200 North Royal Street. Mobile. Alabama. This
device was released by the Indiana State Police to the Indianapolis FBI on September 16, 2019.
pursuant to an arrest by the Indianapolis State Police and Indianapolis FBI. in connection with
this investigation. This device was released by the Indianapolis FBI to the Mobile FBI on

September 24, 2019.

6. The applied-for warrant would authorize the forensic examination of the device

for the purpose of identifying electronically stored data particularly described in Attachment B.

PROBABLE CAUSE

7. On August 12, 2019, Task Force Officer (10 RE Tampa

Division of the FBI received information that subject. Thomas Matthew McVICKER is
threatening to conduct a mass shooting and suicide. TOP mace contact with the
complainan fT who advised the following:

8. | McVICKER have been friends since 2006 and have maintained
communication off and on throughout the years MB urrently resides in Fairhope, Alabama
and stated that McVICKER is semi-truck driver who lives in his truck. In July 2019.

McVICKER andfibegan communicating regularly through text message and voicemail on

<

9. On August 9, 2019, MeVICKER seni: series of text messages about
conducting a mass shooting. MeVICKER old was thinking about shooting a church up

but 'm afraid how it will affect my family in the flesh after ’m gone. So | think I'm just gonna
Case 1:19-mj-00169-B Document 1-1 Filed 11/05/19 Page5of20 PagelD#: 31

Case 1:19-mj-00169-B *SEALED* Document 1 *SEALED* Filed 11/05/19 Page 5 of 20
PagelD #: 5

kill some people on the street and get away with it then kill myselt.” Mold McVICKER that
he is sick and asked why he wants to kill innocent people, to which McVICKER advised that
“They put spiritual snakes and spiders in my bed at night. I've only seen them a couple of times
but they take form and I can feel them crawling on me and under me. If one really bites me |
could die. They bit me on my throat twice an almost killed me but | was too strong.”

10. Be :ivised McVICKER to seek help and he replied “I'm telling you there
won't be a glorious turn around for me I'm going to be gone soon forever.” McVICKER
continues to tel TT hat evil “entities” entered his body and are torturing him. He further
stated that he has been in a mental hospital three times and is on medication and has been told he
is delusional, but he knows that it is real.

Il. = ~On August 12, 2019, TEE nade contact with MeVICKER’s mother,

a ho confirmed that McVICKER is under treatment and on medication for
schizophrenia. She also confirmed that he does often claim to be possessed by demons and hears
voices. | Re that MeVICKER is currently in possession of a Ruger P90 handgun
and sometimes uses cocaine and methamphetamine. McVICKER told a: he plans to
take time off work on August 22, 2019, while in Memphis, Tennessee.

12. On August 14, 2019, at approximately 9:11 pm EST Batted Tro
advise that she just completed a telephone call with McVICKER on the aforementioned cellular
phone number. PB vised that Me VICKER was erratic and told her that he was going to
“shoot up” a church when he is in Memphis on August 22 TB ated that MceVICKER was
speaking in a frantic manner and told her that he intended to take his knife and slit the pastor's
throat said that McVICKER was sometimes incoherent and she did not discern an exact

location: however McVICKER insisted that “something” would happen when he was in
Case 1:19-mj-00169-B Document 1-1 Filed 11/05/19 Page 6of20 PagelD #: 32

Case 1:19-mj-00169-B *SEALED* Document1*SEALED* Filed 11/05/19 Page 6 of 20
PagelD #: 6

Memphis.
13. On August 15, 2019, TOR ontirmea with McVICKER’s employer,
ee in receipt of a leave request submitted by McVICKER for August 22.
2019, The leave request indicated that MeVICKER would spend his leave time in Memphis.
14. On August 15, 2019, Mobile FBI Special Agent (SA) Ketrick Kelley met with
| | With the consent 7 | SA Kelley reviewed all text message conversations between
McVICKER and EE cettphone. SA Kelley confirmed the content of the
aforementioned text messages, as outlined in the preceding paragraphs Eso provided SA
Kelley with screenshots of the aforementioned text message communications with McVICKER.
SA Kelley confirmed with the content of the voice conversation she had with McVICKER
the previous day, concerning Mc VICKER carrying out a mass shooting at a church in Memphis,
Tennessee on August 22, 2019.
IS, On August 16, 2019, SA Kelley obtained a Federal arrest warrant authorized by
United States Magistrate Judge Sonja F. Bivins for MeVICKER for transmitting in interstate
commerce messages from various locations within the United States to Fairhope, AL that contain
clear threats to conduct a mass shooting and suicide, in violation of Tithe 18 § 875(c). Later that
day, McVICKER was arrested without incident by SAs with the Indianapolis FBI and Indiana
State Police. At the time of his arrest, Mc VICKER was in possession of a black Motorola phone
with a black case, IMEI: 35550094976516. Arresting agents also located and seized drug
paraphernalia, a Ruger 9mm semi-automatic handgun, and 100 rounds of 9mm ammunition from
McVICKER’s truck.
16. Subsequent to his arrest, Mc VICKER waived his Miranda Rights and provided

the following information to Indianapolis FBIESAs: MecVICKER admitted he sent text
Case 1:19-mj-00169-B Document1-1 Filed 11/05/19 Page 7of20 PagelD #: 33

Case 1:19-mj-00169-B *SEALED* Document 1*SEALED* Filed 11/05/19 Page 7 of 20
PagelD #: 7

messages regarding committing a mass shooting at a church in Memphis and shooting random
people. However. MeVICKER said he never intended to kill others, only commit suicide, "next
week in Memphis,” on August 22. McVICKER has friends in Memphis, whom he met through
one of his Navy friends. When he made the threat against the church, he had no specific church
in mind. Upon being asked, McVICKER admitted he understood the difference between right
and wrong. He felt like the only solution was to end it all or commit himself to a state

hospital. McVICKER told Agents they would find a legally-owned Ruger firearm in his truck,
along with two boxes of ammunition found in the pullout drawer behind the driver's seat. The
firearm, which he purchased one and a half or two years ago at a gun shop in Port Charlotte, was
for protection purposes. He only recently began carrying it in his truck. Me VICKER denied
having any narcotics in his possession, but admitted to having two crack pipes, which he had
previously used. MeVICKER said he uses crack cocaine a couple times per month and most
recently smoked it the night before last. Upon being asked if he was currently high, McVICKER
said "no." MeVICKER buys his crack cocaine from different places all over, through people he
has met at truck stops. McVICKER was diagnosed with schizophrenia for which he takes
medication daily. His next doctor's appointment is scheduled for September. Mc VICKER has
dealt with mental health issues for approximately the last seven years, but has-only received
treatment the last four or five years. The symptoms have gotten worse.

17, Based on my training, experience, and what | have learned from other law
enforcement professionals, defendants will often keep and maintain cellular telephones. Cellular
telephones maintain a record of incoming and outgoing text messages, SMS messages. and
telephone calls. as well as telephone numbers, dates and times of text messages and SMS

messages and calls that were placed or received by the operator. These devices also have camera
Case 1:19-mj-00169-B Document 1-1 Filed 11/05/19 Page 8of20 PagelD #: 34

Case 1:19-mj-00169-B *SEALED* Document 1*SEALED* Filed 11/05/19 Page 8 of 20
PagelD #: 8

capabilities and may contain photographs or videos taken by the operator. Additionally, cellular
phones commonly connect to other devices, such as laptops, tablets and portable music players
through a technology known as the *Cloud’ whereby digital information from all devices is
centrally stored in a single account and may be accessed from the other devices which comprise
that cloud. Even ifan individual attempts to delete messages, voicemails or pictures from a
cellular phone or device, those same messages, voicemails and pictures will still remain in the
cloud connected with that device and may be retrieved through forensic means.

18. Asa criminal investigator, | know that communications which occur on electronic
media may be accessible through multiple devices through technology such as iCloud, Google
Drive, or other similar storage type accounts. Therefore, | request authorization to search all data
on the seized electronic devices for evidence related to the crimes outlined above. As a criminal
investigator, it is my understanding that people who have a proclivity to send threatening
communications and are involved in the use of narcotics communicate over various electronic
means, and may store related messages and images in various electronic means, to include all of
the types of media mentioned above. McVICKER’s cell phone, further described above, was
seized at the time of McVICKER’s arrest, where it was placed in Indiana State Police evidence
until transfer to the Indianapolis FBI on September 16, 2019, and subsequent transfer to the
Mobile FBI on September 24, 2019.

19. Based on my training. experience, and what I have learned from other law
enforcement professionals, the affiant submits there is probable cause to believe electronically
stored evidence and instrumentalities of the crimes of violation 18 U.S.C. § 875(c), Interstate
Communications and 18 U.S.C. § 922(g2)(3), Unlawful User in Possession of a Firearm. This

evidence is believed to be contained on a cellular phone identified as belonging to MeVICKER,
Case 1:19-mj-00169-B Document 1-1 Filed 11/05/19 Page9of20 PagelD#: 35

Case 1:19-mj-00169-B *SEALED* Document 1*SEALED* Filed 11/05/19 Page 9 of 20
PagelD #: 9

to include, but is not limited to, telephone numbers, names, photographs, videos, voice mail, call
history, text messages, texting applications, social media applications, and any information
contained locally within any iCloud, Google Drive, DropBox, SkyDrive accounts, and any
search terms run through web browsers, including but not limited to Google, Bing, and Yahoo,
or other similar storage type accounts associated with that cellular phone, tablet computer, and
laptop computer.

20. I hereby state that upon oath that the foregoing information is true to the best of my
knowledge and belief.

21. This device is currently in the lawful possession of the FBI. It has been provided
to the Mobile FBI by the Indianapolis FBI, who received the device from the Indiana State

Police. I seek this warrant to be certain that an examination of the devices will comply with the

Fourth Amendment and other applicable laws.

22. ~~‘ This device is currently in storage at the Evidence Control Room of the Mobile
Division of the FBI, 200 North Royal Street, Mobile, Alabama. In my training and experience, |

know that the device has been stored in a manner in which its contents are, to the extent material

to this investigation, in substantially the same state as they were when the devices first came into

the possession of the FBI.
TECHNICAL TERMS
23. Based on my training and experience, | use the following technical terms to

convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

telephone) is a handheld wireless device used for voice and data communication
Case 1:19-mj-00169-B Document 1-1 Filed 11/05/19 Page 10o0f 20 PagelD #: 36

Case 1:19-mj-00169-B *SEALED* Document 1*SEALED* Filed 11/05/19 Page 10 of 20
PagelD #: 10

through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call
log.” which records the telephone number, date, and time of calls made to and
from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities, These capabilities include: storing
names and phone numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sending. receiving, and storing still
photographs and moving video; storing and playing back audio files; storing
dates, appointments, and other information on personal calendars; and accessing
and downloading information from the Internet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the

location of the device.

b. Divial cuniera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored images.
This storage media can contain any digital data, including data unrelated to

photographs or videos.
Case 1:19-mj-00169-B Document 1-1 Filed 11/05/19 Page 11of20 PagelD #: 37
Case 1:19-mj-00169-B *SEALED* Document 1*SEALED* Filed 11/05/19 Page 11 of 20

c,

d.

PagelD #: 11

Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio, video,
or photographic files. However, a portable media player can also store other
digital data. Some portable media players can use removable storage media.
Removable storage media include various types of flash memory cards or
miniature hard drives. This removable storage media can also store any digital
data. Depending on the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer additional features such

as a calendar, contact list. clock. or games.

GPS: A GPS navigation device uses the Global Positioning System to display its
current location. It often contains records the locations where it has been. Some
GPS navigation devices can give a user driving or walking directions to another
location. These devices can contain records of the addresses or locations involved
in such navigation. The Global Positioning System (generally abbreviated
“GPS") consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite repeatedly transmits by radio
a mathematical representation of the current time, combined with a special
sequence of numbers. These signals are sent by radio, using specifications that
are publicly available, A GPS antenna on Earth can receive those signals. When
a GPS antenna receives signals from at least four satellites, a computer connected
to that antenna can mathematically calculate the antenna’s latitude, longitude, and

sometimes altitude with a high level of precision.
Case 1:19-mj-00169-B Document 1-1 Filed 11/05/19 Page 12o0f20 PagelD #: 38
Case 1:19-mj-00169-B *SEALED* Document 1*SEALED* Filed 11/05/19 Page 12 of 20

2

as

PagelD #: 12

PDA: A personal digital assistant, or PDA, is a handheld electronic device used
for storing data (such as names, addresses, appointments or notes) and utilizing
computer programs. Some PDAs also function as wireless communication
devices and are used to access the Internet and send and receive e-mail. PDAs
usually include a memory card or other removable storage media for storing data
and a keyboard and/or touch screen for entering data. Removable storage media
include various types of flash memory cards or miniature hard drives. This
removable storage media can store any digital data. Most PDAs run computer
sofiware, giving them many of the same capabilities as personal computers. For
example, PDA users can work with word-processing documents, spreadsheets,
and presentations. PDAs may also include global positioning system (“GPS”)

technology for determining the location of the device.

Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller
than a notebook, which is primarily operated by touching the screen. ‘Tablets
function as wireless communication devices and can be used to access the Internet
through cellular networks, 802.11 “wi-fi” networks, or otherwise. ‘Tablets
typically contain programs called apps. which, like programs on a personal
computer. perform different functions and save data associated with those
functions. Apps can, for example, permit accessing the Web, sending and

receiving e-mail, and participating in Internet social networks.

IP Address: An Internet Protocol address (or simply “IP address”) is a unique
numeric address used by computers on the Internet. An IP address is a series of

four numbers, each in the range 0-255, separated by periods (e.g.. 121.56.97,178).
Case 1:19-mj-00169-B Document1-1 Filed 11/05/19 Page 13o0f 20 PagelD #: 39
Case 1:19-mj-00169-B *SEALED* Document 1*SEALED* Filed 11/05/19 Page 13 of 20

PagelD #: 13

Every computer attached to the Internet computer must be assigned an IP address
so that Internet traffic sent from and directed to that computer may be directed
properly from its source to its destination. Most Internet service providers control
a range of IP addresses. Some computers have static—that is, long-term—IP
addresses, while other computers have dynamic—that is, frequently changed—IP

addresses.

Internet: The Internet is a global network of computers and other electronic

devices that communicate with cach other. Due to the structure of the Internet.
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the same

State,

Facebook is an online social networking website where people can create profiles,
share information such as photos and quotes about themselves, and respond or
link to the information posted by others. A user's Facebook account can be
accessed via cellular telephone by downloading the Facebook mobile device
application to their phone. The people a user has agreed to be connected to are
referred to as “Facebook friends”. or “friends.” Facebook friends can view one
another's posts and information a user provides on the Facebook website and

Facebook mobile application.

Facebook Messenger is a mobile tool that allows Facebook users to instantly send
private chat messages to friends on Facebook. Those who use Facebook

Messenger have downloaded the Facebook Messenger mobile device application.
Case 1:19-mj-00169-B Document 1-1 Filed 11/05/19 Page 14o0f20 PagelD#: 40

Case 1:19-mj-00169-B *SEALED* Document 1*SEALED* Filed 11/05/19 Page 14 of 20
PagelD #: 14

which is linked to their Facebook profile. Facebook Messenger enables users to
send and receive chat messages to people who are logged onto their Facebook
accounts using their mobile devices. Images, such as photographs taken with a
digital camera on a cellular telephone, can be shared between users via Facebook

Messenger.

24. Based on my training. experience, and research, | know that these Devices have
capabilities that allow them to serve as wireless telephones, digital cameras, portable media
players, GPS navigation devices, and PDA’s. In my training and experience, examining data
stored on devices of this type can uncover, among other things, evidence that reveals or suggests

who possessed or used the devices.
ELECTRONIC STORAGE AND FORENSIC ANALYSIS

25. Based on my knowledge. training, and experience, | know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

26. There is probable cause to believe that things that were once stored on the

Devices may still be stored there. for at least the following reasons:

a. Based on my knowledge, training, and experience, | know that computer files or
remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet.
[Electronic files downloaded to a storage medium can be stored for years at little

or no cost. Even when files have been deleted, they can be recovered months or
Case 1:19-mj-00169-B Document 1-1 Filed 11/05/19 Page 15of20 PagelD#: 41

Case 1:19-mj-00169-B *SEALED* Document 1*SEALED* Filed 11/05/19 Page 15 of 20
PagelD #: 15

years later using forensic tools. This is so because when a person “deletes” a file
on a computer, the data contained in the file does not actually disappear: rather,

that data remains on the storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free space or
slack space—that is. in space on the storage medium that is not currently being
used by an active file—for long periods of time before they are overwritten. In
addition, a computer's operating system may also keep a record of deleted data in

a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in particular,
computers” internal hard drives—contain electronic evidence of how a computer
has been used, what it has been used for, and who has used it. To give a few
examples. this forensic evidence can take the form of operating system
configurations, artifacts from operating system or application operation, file
system data structures, and virtual memory “swap” or paging files. Computer
users typically do not erase or delete this evidence, because special software is
typically required for that task. However, it is technically possible to delete this

information.

d. Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”
FORENSIC EXAMINATION

27, Forensic evidence. As further described in Attachment B. this application seeks

permission to locate not only electronically stored information that might serve as direct
Case 1:19-mj-00169-B Document 1-1 Filed 11/05/19 Page 16o0f20 PagelD #: 42
Case 1:19-mj-00169-B *SEALED* Document 1*SEALED* Filed 11/05/19 Page 16 of 20

PagelD #: 16

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the devices w

ere used, the purpose of their use, who used it, and when. There is probable cause

to believe that this forensic electronic evidence might be on the devices because:

a.

Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file).
Virtual memory paging systems can leave traces of information on the storage
medium that show what tasks and processes were recently active. Web browsers,
e-mail programs, and chat programs store configuration information on the
storage medium that can reveal information such as online nicknames and
passwords. Operating systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage devices or other
external storage media, and the times the computer was in use. Computer file
systems can record information about the dates files were created and the

sequence in which they were created.

Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence.

A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used. the purpose of their use, who

used them, and when.
Case 1:19-mj-00169-B Document 1-1 Filed 11/05/19 Page17of20 PagelD#: 43
Case 1:19-mj-00169-B *SEALED* Document 1*SEALED* Filed 11/05/19 Page 17 of 20

28.

PagelD #: 17

The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of

the warrant.

Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is

not present on a storage medium.

Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant | am applying for would permit the examination of the devices

consistent with the warrant, The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the device to human inspection in order to determine whether it is evidence

described by the warrant.

29,

Manner of execution, Because this warrant seeks only permission to examine a

device already in law enforcement’s possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently. | submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.

CONCLUSION
Case 1:19-mj-00169-B Document 1-1 Filed 11/05/19 Page 18o0f20 PagelD#: 44

Case 1:19-mj-00169-B *SEALED* Document 1*SEALED* Filed 11/05/19 Page 18 of 20
PagelD #: 18

30. | submit that this affidavit supports probable cause for a search warrant
authorizing the examination of the device described in Attachment A to seek the items described

in Attachment B.

Respectfully submitted,

cd
Aww VAL
Lisa M. Reiter
Special Agent
Federal Bureau of Investigation

THE ABOVE AGENT HAS ATTESTED

TO THIS AFFIDAVIT PURSUANT TO

FED. R. CRIM. P. 4.1(b)(2)(B) THIS Sr.
DAY OF NOVEMBER, 2019

Lew

SONJA BIVEKS
UNITED STATES MAGISTRATE JUDGE

———_—
Case 1:19-mj-00169-B Document 1-1 Filed 11/05/19 Page 19o0f20 PagelD#: 45

Case 1:19-mj-00169-B *SEALED* Document1*SEALED* Filed 11/05/19 Page 19 of 20
PagelD #: 19

ATTACHMENT A

The property to be searched is the following (hereafter referred to as device):

Type: Cell Phone

Make: Motorola

Model: XT1929-17

IMEI: 3555500949765 16

This device is currently located at the FBI Mobile Evidence Control Room located at 200
N. Royal Street, Mobile, AL 36603. This warrant authorizes the forensic examination of the
‘device for the purpose of identifying the electronically stored information described in

Attachment B.
Case 1:19-mj-00169-B Document 1-1 Filed 11/05/19 Page 20 o0f 20 PagelD #: 46
Case 1:19-mj-00169-B *SEALED* Document 1*SEALED* Filed 11/05/19 Page 20 of 20

to

PagelD #: 20

ATTACHMENT B

All records on the device described in Attachment A that relate to the violations of Title
of Title 18 § 875(c), Interstate Transmission of Threat to Injure and 18 U.S.C. §
922(2)(3). Unlawful User in Possession of a Firearm, that involves Thomas Matthew
MeVicker including:

a. Images of firearms, narcotics, or potential targets of violence:

b. Communications showing intent and descriptions of illicit criminal activity:

c. Information pertaining to possible victims.
Evidence of user attribution showing who used or owned the device at the time the things
described in this warrant were created, edited, or deleted. such as logs, phonebooks,

saved usernames and passwords, documents and browsing history.
